MR. JUSTICE GALEN
delivered the opinion of the court.
The amended complaint in this action, after alleging that the plaintiff is a minor, ten years of age, and the appointment of W. M. Jackson as his guardian ad litem, alleges: “That a long time prior to the ninth day of July, 1916, to-wit, on or about the twenty-second day of September, 1910, the city council of the city of Butte duly passed, and the then mayor did approve an ordinance, being Ordinance No. 948 of the series of ordinances of the city of Butte, which said ordinance was entitled: ‘An ordinance prohibiting the discharge of fireworks and other pyrotechnic display [s] and to prohibit the sale thereof.’ Which said ordinance was in *13full force and effect on the ninth day of July, 1916, and at all the times herein mentioned, and where and whereby it was provided amongst other matters, as follows: ‘Section 2. The sale of fireworks at retail is prohibited. ’ And that said ordinance has not been amended or repealed.”
It is further alleged that the defendant was engaged in the general mercantile business within the corporate limits of the city of Butte, and that “on the ninth day of July, 1916, the said defendant unlawfully, recklessly, carelessly and negligently did sell to the above-named Elmer Jackson, and in violation of the provisions of Ordinance No. 948 of the ordinances of the city of Butte, one package of firecrackers.” It is alleged that Elmer Jackson “did not know, and in the exercise of ordinary care could not have known, that the amount of powder contained in said firecracker was sufficient so that when the same was exploded, it would be liable, if held in the hand,” to cause injury to the plaintiff’s hand, and that the defendant failed to warn the plaintiff “of the quantity of powder contained in each of said firecrackers or the probable effect of the explosion” thereof, and that the plaintiff “did not know, and in the exercise of ordinary care could not have known,” of the danger. It is then alleged that, while held by the plaintiff, one of the firecrackers exploded and caused injuries to plaintiff’s left hand, necessitating partial amputation of the left thumb and the tip of the index finger; and further, that it was dangerous to sell firecrackers to children and was dangerous and unsafe to sell firecrackers to the plaintiff, and that the defendant knew, or by the exercise of ordinary care should have known, of the danger. It is then alleged that by reason of the injuries sustained to the plaintiff’s left hand it has become deformed and that his earning capacity is greatly diminished and impaired, and the injuries by him sustained permanent. Damages are alleged in the sum of $5,000.
The answer admits that plaintiff is a minor twelve years of age, and the appointment of W. M. Jackson as his guard*14ian ad litem. The existence of Ordinance No. 948 of the city of Butte and the sale by the defendant to the plaintiff of one package of firecrackers are admitted and each other allegation of the complaint is denied; and by way of affirmative defense, the answer pleads contributory negligence and that the sole cause of the accident was the illegal act of the plaintiff in discharging the firecracker within the corporate limits of the city of Butte in violation of the ordinance, which provides, in addition to the provisions thereof alleged in plaintiff’s amended complaint, as follows: “The discharge, firing or use of all firecrackers, rockets, torpedoes, Roman candles, or other fireworks or substances designated for pyrotechnic display, and of all pistols, canes, cannons, or other appliances using blank cartridges or caps containing chlorate of potash mixture, is hereby px’ohibited. ”
The plaintiff’s reply admits that the plaintiff is twelve years of age and the existence of the provision in the ordinance as alleged by the defendant, and all other allegations of the answer are denied.
A trial to the court and jury was had, which resulted in a verdict in favor of the plaintiff for the sum of $1,200, and judgment was regularly entered thereon. This appeal is from the judgment and order denying defendant’s motion for a new trial.
Eight specifications of error are assigned, involving the decision of but a single question determinative of the ease, viz.: Did the defendant render himself liable, under the circumstances of this ease, by making sale of the firecrackers in violation of the city ordinance?
No objection was made to the sufficiency of the pleadings and there is but little conflict in the evidence. There is no dispute with reference to the fact that the city ordinance was violated by both the plaintiff and the defendant, i. e., (1) by the defendant in unlawfully making sale of the firecrackers, and (2) by the plaintiff in discharging the same within the corporate limits of Butte.
*15[1] Notwithstanding the youth of the plaintiff, he is chargeable equally with the defendant with the obligation of refraining from violation of penal statutes or ordinances. And where the parties are in pari delicto, a recovery may not be had by the plaintiff for his own misconduct. Section 6192, Revised Codes, provides: “Between those who. are equally in the right or equally in the wrong, the law does not interpose.” (See, also, Melville v. Butte-Balaklava Copper Co., 47 Mont. 1, 130 Pac. 441, and Kallio v. Northwestern Improvement Co., 47 Mont. 314, Ann. Cas. 1915A, 1228, 132 Pac. 419.) The leading case applying the principle involved is that of Butterfield v. Forrester, 11 East, 61, 103 Eng. Reprint 927, wherein Lord Ellenborough, C. J., said: “A party is not to cast himself upon an obstruction which has been made by the fault of another, and avail himself of it, if he do not himself use common and ordinary caution to be in the right.” That was an action on the case for obstructing a highway by means of which the plaintiff, who was riding along the road at excessive speed, was thrown down with his horse and injured.
[2] It is the general rule that the violation of a penal statute or ordinance by one resulting in injury to another is negligence per se. (Watts v. Montgomery T. Co., 175 Ala. 102, 105 South. 471; Thompson’s Commentaries on the Law of Negligence, sec. 10; Osterholm v. Boston & Mont. C. & S. Min. Co., 40 Mont. 508, 107 Pac. 499; Neary v. Northern Pac. Ry. Co., 41 Mont. 480, 110 Pac. 226; Melville v. Butte-Balaklava Copper Co., supra.) But this rule fails of application where the parties are in pari delicto. (Melville v. ButteBalaklava Copper Co., supra; Thompson’s Commentaries on the Law of Negligence, see. 204; Kallio v. Northwestern Improvement Co., supra.)
[3] We think the rule laid down by Mr. Chief Justice Brantly, speaking for this court, in the ease of Melville v. Butte-Balaklava Copper Co., supra, conclusive. It is there held: “If a violation of the statute by the employer is negligence, *16it is equally so on the part of the employee; and if the disobedience on the one hand is the proximate cause of the injury, so the dereliction, on the other hand, must be regarded as a contributing proximate cause; for the disobedience is concurrent, and the injury is the result of the concurrent causes which operated to the same end. In such a case, the employee cannot recover, because, in alleging the injury, he must, of necessity, allege his own fault. It is a general rule that an action never lies when the plaintiff must base his claim, in whole or in part, on the violation of a criminal or penal law of the state (Lloyd v. North Carolina R. R. Co., 151 N. C. 536, 45 L. R. A. (n. s.) 378, 66 S. E. 604; Nottage v. Sawmill Phoenix (C. C.), 133 Fed. 979; McGrath v. Merwin, 112 Mass. 467, 17 Am. Rep. 119; Louisville etc. Ry. Co. v. Buck, 116 Ind. 566, 9 Am. St. Rep. 883, 2 L. R. A. 520, 19 N. E. 453; Little v. Southern Ry. Co., 120 Ga. 347, 102 Am. St. Rep. 104, 66 L. R. A. 509, 47 S. E. 953; Voshefskey v. Hillside Coal & I. Co., 21 App. Div. 168, 47 N. Y. Supp. 386; Thompson’s Commentaries on the Law of Negligence, secs. 10, 204, 249).”
"While the plaintiff bases his claim for damages upon a violation of the city ordinances by the defendant, yet from the pleadings as well as the evidence introduced at the trial, it appears that plaintiff’s claim of damages is attributable to his own violation of such ordinances, and therefore he is not entitled to recover.
It is not necessary for decision in this case to determine the question of the proximate cause of the injury, either as a matter of law or of fact, further than to say, if the plaintiff had not lighted the firecracker and discharged it in violation of the ordinance, he would not have been injured thereby.
The fact alone that the act of the defendant was in violation of the ordinance does not afford ground for the recovery of - damages for the injury complained of, unless it shall, in addition, be affirmatively made to appear (1) that the plaintiff was free from fault, and (2) that defendant’s act was *17the proximate cause of the injury. Neither party having obeyed the city ordinance, and the accident being due to such nonobservance, they are in pari delicto and the plaintiff is not entitled to recover. The law leaves them where it finds them, equally in the wrong, although injury resulted to the plaintiff from their combined wrongs.
For the reasons stated, the judgment and order appealed from are reversed, with directions to the district court to enter judgment in favor of the defendant.

Reversed and remanded.

Mr. Chief Justice Brantly and Associate Justices Reynolds, Cooper and Holloway concur.
Rehearing denied May 31, 1921.